Title: From Benjamin Franklin to William Temple Franklin, 26 November 1778
From: Franklin, Benjamin
To: Franklin, William Temple


Dear Grandson,
Passy, Nov. 26. 1778
I receiv’d yours last Evening, with the Copies enclos’d, and am now more certain than before that the whole is a piece of Roguery. As when you receive this, it will be 10 Days since his quitting the Road of Dieppe, if he has not return’d in that time, it is probable he will not return at all; so we would have you return hither without waiting longer for him. If he should hereafter come, and venture on shore, he will be taken by the Orders you leave from the Minister; but I believe he is too cunning for that. My Respects to Mr Baron. I am ever, Your affectionate Grandfather
B Franklin
 
Addressed: A Monsieur / Monsieur W. T. Franklin / chez M. le Baron / Negociant / à Dieppe
